Exhibit 10

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT is made as of
June 30, 2020 (the “Second Amendment Effective Date”), by and among MAYVILLE
ENGINEERING COMPANY, INC., a Wisconsin corporation (“Borrower”), the lenders
party to this Amendment (the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).

NOW, THEREFORE, IN CONSIDERATION of the recitals and the mutual covenants,
conditions and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, it is hereby agreed that:

ARTICLE I

DEFINITIONS

1.1    Amendment. “Amendment” shall mean this Second Amendment to Amended and
Restated Credit Agreement.

1.2    Credit Agreement. “Credit Agreement” shall mean the Amended and Restated
Credit Agreement dated as of September 26, 2019, by and among the Borrower, the
Lenders, and the Administrative Agent, together with the Exhibits and Schedules
attached thereto as amended by the First Amendment to Amended and Restated
Credit Agreement dated as of January 6, 2020 and effective as of December 31,
2019.

1.3    Other Terms. Unless otherwise defined herein, the other capitalized terms
used in this Amendment shall have the definitions in the Credit Agreement.

ARTICLE II

AMENDMENT

The Credit Agreement is amended as follows:

2.1    Section 1.1—Definitions—Applicable Margin. The table contained in the
definition of “Applicable Margin” contained in Section 1.1 of the Credit
Agreement is amended and restated in its entirety to read as follows:

For the fiscal quarter ending on June 30, 2020:

 

Pricing Level

  

Consolidated Total Leverage Ratio

   LIBOR +     Base Rate +     Commitment
Fee  

I

  

Greater than or equal to 2.50

     2.00 %      1.00 %      0.20 % 

II

  

Greater than or equal to 1.75 to 1.00 but less than 2.50 to 1.00

     1.75 %      0.75 %      0.20 % 

III

  

Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00

     1.50 %      0.50 %      0.20 % 

IV

  

Less than 1.25 to 1.00

     1.00 %      0.00 %      0.20 % 



--------------------------------------------------------------------------------

For the fiscal quarters ending on and after September 30, 2020:

 

Pricing Level

  

Consolidated Total Leverage Ratio

   LIBOR +     Base Rate +     Commitment
Fee  

I

  

Greater than or equal to 3.50

     2.75 %      1.75 %      0.50 % 

II

  

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

     2.50 %      1.50 %      0.50 % 

III

  

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

     2.25 %      1.25 %      0.40 % 

IV

  

Greater than or equal to 1.75 to 1.00 but less than 2.50 to 1.00

     1.75 %      0.75 %      0.30 % 

V

  

Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00

     1.50 %      0.50 %      0.25 % 

VI

  

Less than 1.25 to 1.00

     1.00 %      0.00 %      0.20 % 

2.2    Section 1.1—Definitions—LIBOR. The last paragraph contained in the
definition of “LIBOR” contained in Section 1.1 of the Credit Agreement is
amended and restated in its entirety to read as follows:

Notwithstanding the foregoing, (x) in no event shall LIBOR (including any
Benchmark Replacement with respect thereto) be less than 0.75% and (y) unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 5.8(c), in the event that a Benchmark Replacement with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Benchmark Replacement.

2.3    Section 1.1—Definitions. Section 1.1 of the Credit Agreement is amended
by adding or amending and restating, as applicable, the following definitions to
read as follows:

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period:
(i) Consolidated Interest Expense for such period, (ii) income tax expense for
such period, net of tax refunds, (iii) all amounts attributable to depreciation
and amortization expense for such period, (iv) any non-cash expense component
incorporated in ESOP and other stock-based compensation expense recognized for
such period, (v) cash fees and expenses paid in connection with the Defiance
Acquisition and closing of this Agreement not to exceed $1,750,000 in the
aggregate for the first 12 month fiscal period following the Closing Date,
(vi) cash fees and expenses paid in connection with the issuance of Equity
Interests by the Borrower not to exceed $5,250,000 for the first 12 month fiscal
period following May 12, 2019, (vii) noncash expenses and charges incurred in
connection with the issuance of Equity Interests by the Borrower not to exceed
$10,800,000 for the first 12 month fiscal period following May 12, 2019, (viii)
long term incentive program expenses paid in cash incurred in connection with
the issuance of Equity Interests by the Borrower not to exceed $10,700,000 for
the first 12 month fiscal period following May 12, 2019, and (ix) expenses
incurred in connection with closing the facility located in Greenwood, South
Carolina not to exceed $2,500,000 in the aggregate and related to severance
costs, inventory cleanup, asset dispositions, relocating



--------------------------------------------------------------------------------

equipment and other wrap-up costs, plus/minus (c) non-cash expenses/income
incurred on fair value step-ups relating to Acquisitions, plus/minus
(d) non-cash expenses/income from contingent consideration fair value
adjustments related to the earn-outs paid in connection with Acquisitions
(including without limitation the Defiance Acquisition).

“Covenant Relief Period” means the period commencing on the Second Amendment
Effective Date and ending on the earlier of (a) December 31, 2021 and (b) the
date elected by the Borrower in written notice to the Administrative Agent.

“Second Amendment Effective Date” means June 30, 2020.

2.4    Section 5.3(a)—Commitment Fees. Paragraph (a) of Section 5.3 of the
Credit Agreement is amended and restated in its entirety to read as follows:

(a)    Commitment Fees. Commencing on July 1, 2020, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin for
the Commitment Fee times the average daily unused portion of the Revolving
Credit Commitment of the Revolving Credit Lenders (other than the Defaulting
Lenders, if any); provided, that the amount of outstanding Swingline Loans shall
not be considered usage of the Revolving Credit Commitment for the purpose of
calculating the Commitment Fee. The Commitment Fees shall be payable in arrears
on the last Business Day of each calendar quarter during the term of this
Agreement commencing September 30, 2019 and ending on the date upon which all
Obligations (other than contingent indemnification obligations not then due)
arising under the Revolving Credit Facility shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired (or been Cash Collateralized) and the Revolving Credit
Commitment has been terminated. The Commitment Fees shall be distributed by the
Administrative Agent to the Revolving Credit Lenders (other than any Defaulting
Lender) pro rata in accordance with such Revolving Credit Lenders’ respective
Revolving Credit Commitment Percentages.

2.5    Section 8.20—Post-Closing Matters. Section 8.20 of the Credit Agreement
is amended and restated in its entirety to read as follows:

SECTION 8.20    Post-Closing Matters. In the event the Borrower’s Consolidated
Total Leverage Ratio is greater than 3.75:1.00 as of the end of any fiscal
quarter end, upon the request of Administrative Agent, Borrower shall, and shall
cause the other Credit Parties, to execute and deliver mortgages or deeds of
trust acceptable in form and substance to Administrative Agent for the purpose
of granting to Administrative Agent (or a security trustee therefor) a Lien on
the real property owned by the Borrower and such Credit Parties, to secure the
Secured Obligations, shall pay all taxes, costs, and expenses incurred by
Administrative Agent in recording such mortgages or deeds of trust, and shall,
at the Administrative Agent’s request, supply to Administrative Agent at
Borrower’s cost and expense a survey, environmental report, hazard insurance
policy, appraisal report, and a mortgagee’s policy of title insurance from a
title insurer acceptable to Administrative Agent insuring the validity of such
mortgages or deeds of trust and its status as a first Lien (subject to Permitted
Liens) on the real property encumbered thereby and such other instruments,
documents, certificates, and opinions reasonably required by Administrative
Agent in connection therewith.



--------------------------------------------------------------------------------

2.6    Section 9.3(i)—Investments. Paragraph (i) of Section 9.3 of the Credit
Agreement is amended and restated in its entirety to read as follows:

(i)    acquisitions of all or substantially all of the Equity Interests or all
or substantially all of the assets of another Person; provided that (i) both
before and after giving effect to any such acquisition no Default or Event of
Default exists or results therefrom; (ii) the board of directors or other
similar governing body of the Person to be acquired shall have approved such
Acquisition; (iii) if such Acquisition is a merger or consolidation, the
Borrower or a Subsidiary of the Borrower shall be the surviving Person, and such
surviving Person shall become, if required, a Subsidiary Guarantor in accordance
with Section 8.14; and no Change in Control shall have been effected thereby;
(iv) the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
Acquisition if the Permitted Acquisition Consideration for all Acquisitions (or
series of related Acquisitions), together with all other Acquisitions
consummated during the term of this Agreement exceeds $75,000,000 in the
aggregate; (v) the Borrower has furnished to the Administrative Agent an
Officer’s Compliance Certificate dated as of the effective date of such
acquisition showing that both immediately before and after giving effect to such
acquisition the Consolidated Total Leverage Ratio on a consolidated basis does
not exceed the level set forth in Section 9.15(a); and (vi) the Covenant Relief
Period has ended.

2.7    Section 9.6(e)—Restricted Payments. Paragraph (e) of Section 9.6 of the
Credit Agreement is amended and restated in its entirety to read as follows:

(e)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, (including not causing a breach of any of the
covenants set forth in Section 9.15 by virtue of such payment), (i) Mayville, in
addition to Mandatory Repurchase Obligation Payments, may make Discretionary
Repurchase Obligation Payments, (ii) during the Covenant Relief Period, Mayville
may make Restricted Payments to its shareholders in the aggregate amount of up
to $10,000,000 during the Covenant Relief Period, and (iii) so long as the
Covenant Relief Period has ended and the Consolidated Total Leverage Ratio does
not exceed 2.75:1.00 both before and after giving effect to such Restricted
Payment (and Mayville has furnished to the Administrative Agent an Officer’s
Compliance Certificate evidencing the same), Mayville may make Restricted
Payments to its shareholders.

2.8    Section 9.14—Capital Expenditures. Section 9.14 of the Credit Agreement
is amended and restated in its entirety to read as follows

SECTION 9.14    Capital Expenditures. Permit the aggregate amount of all Capital
Expenditures to exceed (a) $20,000,000 in any Fiscal Year during the Covenant
Relief Period or (b) $35,000,000 in any other Fiscal Year; provided, however, if
the Covenant Relief Period ends during a Fiscal Year, such limit shall equal the
weighted average of such limits for the respective periods in such Fiscal Year
in which a Covenant Relief Period existed and did not exist.

2.9    Section 9.15(a)—Financial Covenants—Consolidated Total Leverage.
Paragraph (a) of Section 9.15 of the Credit Agreement is amended and restated in
its entirety to read as follows:



--------------------------------------------------------------------------------

(a)    Consolidated Total Leverage Ratio. (i) as of the last day of any fiscal
quarter during the Covenant Relief Period, permit the Consolidated Total
Leverage Ratio to be greater than the following ratio for such fiscal quarter
end:

 

Quarter Ending

   Ratio  

June 30, 2020 through and including December 31, 2020

     4.25:1.0  

March 31, 2021

     4.00:1.0  

June 30, 2021

     3.75:1.0  

September 30, 2021

     3.50:1.0  

December 31, 2021

     3.25:1.0  

(ii) as of the last day of any other fiscal quarter, permit the Consolidated
Total Leverage Ratio to be greater than 3.25 to 1.00; provided, that, at the
election of the Borrower, the otherwise applicable test level set forth in this
clause (ii) shall be increased by 0.50 to 1.00 for each of the four
(4) consecutive fiscal quarters (such period of increase, the “Leverage Increase
Period”) ending immediately after consummation of an Acquisition having
Permitted Acquisition Consideration over $25,000,000 and otherwise complying
with the requirements set forth in Section 9.3(i) (it being understood and
agreed that notwithstanding the preceding text in this proviso, the maximum
Consolidated Total Leverage Ratio shall not exceed 3.75 to 1.00 at any
time); provided, further, that, (x) for at least two (2) fiscal quarters ending
immediately following each Leverage Increase Period, the Consolidated Total
Leverage Ratio as of the end of such fiscal quarter shall not be greater than
the applicable test level set forth above prior to giving effect to another
Leverage Increase Period and (y) there shall be no more than two (2) Leverage
Increase Periods during the term of this Agreement.

2.10    Exhibit F – Form of Officer’s Compliance Certificate. Exhibit F to the
Credit Agreement is replaced with Exhibit F hereto.

ARTICLE III

MISCELLANEOUS

3.1    Effectiveness. This Amendment shall be effective as of the Second
Amendment Effective Date upon receipt by the Administrative Agent of each of the
following items:

(a)    a copy of this Amendment, executed by Borrower, each Lender and the
Administrative Agent;

(b)    a Guarantor reaffirmation in the form attached hereto executed by each
Subsidiary Guarantor;



--------------------------------------------------------------------------------

(c)    payment of a $200,000 amendment fee to the Administrative Agent for the
pro rata account of the Lenders that deliver an executed counterpart of this
Amendment at or prior to 5:00 p.m., Chicago time, on June 30 2020; and

(d)    such other items as may be required by the Administrative Agent.

3.2    Continuance of Credit Agreement. Except as specifically amended by this
Amendment, the Credit Agreement and all other documents, instruments and
materials executed and delivered pursuant to the Credit Agreement shall remain
in full force and effect.

3.3    Security Documents. All of the Secured Obligations, as amended by this
Amendment, are secured by all of the Security Documents.

3.4    Counterparts. This Amendment may be executed in several counterparts,
each of which shall be deemed an original, but such counterparts shall together
constitute but one and the same agreement. Delivery of an executed counterpart
of a signature page of this Amendment by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Amendment.

3.5    Loan Document; Governing Law; Jurisdiction, Etc. This Amendment is a
“Loan Document” as defined in the Credit Agreement and is subject to all terms
and provisions of the Credit Agreement, including, without limitation,
Sections 12.5 and 12.6 of the Credit Agreement.

3.6    Fees and Expenses. The Borrower shall pay all fees and expenses of the
Administrative Agent in connection with this Amendment, including reasonable
legal fees and expenses.

[Signature pages to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Amended and Restated Credit Agreement as of the date first written above.

 

MAYVILLE ENGINEERING COMPANY, INC.,

as Borrower

By:  

 /s/ Todd M. Butz

Name: Todd M. Butz Title: Chief Financial Officer, Secretary and Treasurer

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, Issuing Lender and Lender By:  

 /s/ Thomas J. Smith

Name: Thomas J. Smith Title: Vice President

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION.
as Lender By:  

 /s/ Sam LeMense

Name:  

 Sam LeMense

Title:  

 Vice President

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:  

 /s/ Stephanie Pass

Name:  

 Stephanie Pass

Title:  

 Senior Vice President

 Citi Commercial Bank

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A. , as Lender By:  

 /s/ Anthony W. Bartell

Name:  

 Anthony W. Bartell

Title:  

 Senior Vice President & Director

 

Signature Page to Second Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

REAFFIRMATION OF GUARANTORS

Each of the undersigned (each, a “Guarantor”) has previously executed that
certain Subsidiary Guaranty Agreement dated as of December 14, 2018 (the
“Guaranty”) in favor of the Administrative Agent for the benefit of itself and
the Secured Parties in connection with the Credit Agreement. Each Guarantor
understands that the Borrower, the Administrative Agent and the Lenders have
entered into the foregoing Second Amendment to Amended and Restated Credit
Agreement of even date herewith (the “Amendment”). Each Guarantor:
(a) acknowledges it has read the Amendment, (b) consents to the execution of the
Amendment by the Borrower and consents to the matters set forth in the
Amendment, (c) reaffirms its obligations under the Guaranty and acknowledges
that such document covers all Obligations as the same may be amended and/or
increased in the Amendment, (d) agrees that its Guaranty remains in full force
and effect in accordance with its terms, (e) agrees that any reference in its
Guaranty or any other Loan Documents to the Credit Agreement means the Credit
Agreement as amended by the Amendment and (f) agrees that all of the Secured
Obligations, as amended by the Amendment, are secured by all of the Security
Documents.

Dated: June 30, 2020.

 

CENTER MANUFACTURING HOLDINGS, INC.,

as a Guarantor

By:  

/s/ Todd M. Butz

Name: Todd M. Butz Title: Chief Financial Officer, Secretary and Treasurer

CENTER MANUFACTURING, INC.,

as a Guarantor

By:  

/s/ Todd M. Butz

Name: Todd M. Butz Title: Chief Financial Officer, Secretary and Treasurer

 

Signature Page to Guarantor Reaffirmation



--------------------------------------------------------------------------------

CENTER—MOELLER PRODUCTS LLC,

as a Guarantor

By:  

 /s/ Todd M. Butz

Name: Todd M. Butz Title: Chief Financial Officer, Secretary and Treasurer
DEFIANCE METAL PRODUCTS CO., as a Guarantor By:  

 /s/ Todd M. Butz

Name: Todd M. Butz Title: Vice President, Secretary and Treasurer DEFIANCE METAL
PRODUCTS OF ARKANSAS, INC., as a Guarantor By:  

 /s/ Todd M. Butz

Name: Todd M. Butz Title: Vice President, Secretary and Treasurer DEFIANCE METAL
PRODUCTS OF PA., INC., as a Guarantor By:  

 /s/ Todd M. Butz

Name: Todd M. Butz Title: Secretary and Treasurer DEFIANCE METAL PRODUCTS OF WI,
INC., as a Guarantor By:  

 /s/ Todd M. Butz

Name: Todd M. Butz Title: Secretary

 

Signature Page to Guarantor Reaffirmation



--------------------------------------------------------------------------------

EXHIBIT F

to

Amended and Restated Credit Agreement

dated as of September 26, 2019,

by and among

Mayville Engineering Company, Inc.,

as the Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

Dated as of:                     

The undersigned, on behalf of MAYVILLE ENGINEERING COMPANY, INC., a Wisconsin
corporation (the “Borrower”), hereby certifies to the Administrative Agent and
the Lenders, each as defined in the Credit Agreement referred to below, as
follows:

1.    This certificate is delivered to you pursuant to Section 8.2 of the
Amended and Restated Credit Agreement dated as of September 26, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the Lenders party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

2.    I have reviewed the financial statements of the Borrower and its
Subsidiaries dated as of                  and for the                  period[s]
then ended and such statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the dates
indicated and the results of their operations and cash flows for the period[s]
indicated.

3.    I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower and its Subsidiaries
have taken, is taking and proposes to take with respect thereto].

4.    As of the date of this certificate, the Applicable Margin and calculations
determining such figures are set forth on the attached Schedule 1, the Credit
Parties and their Subsidiaries are in compliance with the financial covenants
contained in Sections 9.14 and 9.15 of the Credit Agreement as shown on such
Schedule 1 and the Credit Parties and their Subsidiaries are in compliance with
the other covenants and restrictions contained in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

WITNESS the following signature as of the day and year first written above.

 

MAYVILLE ENGINEERING COMPANY, INC.,
as the Borrower

By:  

 

Name:   Todd M. Butz Title:   Chief Financial Officer, Secretary and Treasurer



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

For the Quarter/Year ended                      (the “Statement Date”)

 

A.

Section 9.14 Maximum Capital Expenditures

 

(I)   Aggregate amount of all Capital Expenditures1 actually made in the
[portion of the]2 Fiscal Year ending on the Statement Date (such Fiscal Year,
the “Current Fiscal Year”)    $                 (II)   The stated maximum
permitted amount of Capital Expenditures applicable to the Current Fiscal Year
as set forth in Section 9.14 of the Credit Agreement    $                 (III)
  Excess (deficiency) for covenant compliance (Line A.(II) less Line A.(I))   
$                 (IV)   In Compliance?    Yes/No

 

B.

Section 9.15(a) Maximum Consolidated Total Leverage Ratio

 

(I)    Consolidated Total Indebtedness as of the Statement Date   
$                 (II)    Consolidated EBITDA for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to the Statement Date
(See Schedule 2)    $                 (III)    Line B.(I) divided by Line B.(II)
           to 1.00 (IV)    Maximum permitted Consolidated Total Leverage Ratio
as set forth in Section 9.15(a) of the Credit Agreement            to 1.00 (V)
   In Compliance?    Yes/No

 

C.

Section 9.15(b) Minimum Consolidated Interest Coverage Ratio

 

(I)    Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to the Statement Date (See Schedule 2)
   $                

 

1 

Exclude excluding expenditures for the restoration, repair or replacement of any
fixed or capital asset which was destroyed or damaged, in whole or in part, to
the extent financed by the proceeds of an insurance policy maintained by such
Credit Party.

2 

Use for the first three (3) quarterly reportings in any Fiscal Year.



--------------------------------------------------------------------------------

(II)    50% of depreciation expense for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to the Statement Date   
$                 (III)    Discretionary Repurchase Obligation Payments paid in
cash, to the extent not already deducted in calculating Consolidated EBITDA for
the period of four (4) consecutive fiscal quarters ending on or immediately
prior to the Statement Date    $                 (IV)    Income tax expense for
such period, net of tax refunds    $                 (V)    Mandatory Repurchase
Obligation Payments paid in cash, to the extent deducted in calculating
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to the Statement Date    $                 (VI)
   Line C.(I) minus Line C.(II) minus Line C.(III) minus Line C.(IV) plus Line
C.(V)    $                 (VII)    Consolidated Interest Expense for the period
of four (4) consecutive fiscal quarters ending on or immediately prior to the
Statement Date    $                 (VIII)    Line C.(VI) divided by Line
C.(VII)            to 1.00 (IX)    Minimum permitted Consolidated Interest
Coverage Ratio as set forth in Section 9.15(b) of the Credit Agreement   
3.00 to 1.00 (X)    In Compliance?    Yes/No

 

D.

Applicable Margin

 

(I)    Consolidated Total Indebtedness as of the Statement Date   
$                 (II)    Consolidated EBITDA for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to the Statement Date
(See Schedule 2)    $                 (III)    Line D.(I) divided by Line D.(II)
           to 1.00 (IV)    Applicable Margin    Pricing Level     



--------------------------------------------------------------------------------

Schedule 2

to

Officer’s Compliance Certificate

 

   

Consolidated EBITDA

   Quarter 1
ended
    /    /          Quarter 2
ended
    /    /          Quarter 3
ended
    /    /          Quarter 4
ended
    /    /          Total
(Quarters 1-4)   (1)   Consolidated Net Income for such period               
(2)   The following amounts, without duplication, to the extent deducted in
determining Consolidated Net Income for such period:                 

(a)   income taxes payable during such period, net of tax refunds

                

(b)   Consolidated Interest Expense for such period

                

(c)   amortization expense for such period

                

(d)   depreciation expense for such period

                

(e)   any non-cash expense component incorporated into ESOP compensation expense
recognized for such period

                

(f)   cash fees and expenses paid in connection with the Defiance Acquisition
and closing of the Credit Agreement not to exceed $1,750,000 in the aggregate
for the first 12 month fiscal period following the Closing Date

                

(g)   cash fees and expenses paid in connection with the issuance of Equity
Interests by the Borrower not to exceed $5,250,000 for the first 12 month fiscal
period following May 12, 2019

                

(h)   noncash expenses and charges incurred in connection with the issuance of
Equity Interests by the Borrower not to exceed $10,800,000 for the first 12
month fiscal period following May 12, 2019

              



--------------------------------------------------------------------------------

   

Consolidated EBITDA

   Quarter 1
ended
    /    /          Quarter 2
ended
    /    /          Quarter 3
ended
    /    /          Quarter 4
ended
    /    /          Total
(Quarters 1-4)    

(i) long term incentive program expenses paid in cash incurred in connection
with the issuance of Equity Interests by the Borrower not to exceed $10,700,000
for the first 12 month fiscal period following May 12, 2019

                

(j) expenses incurred in connection with closing the facility located in
Greenwood, South Carolina not to exceed $2,500,000

                

(k)   noncash expenses/income incurred on fair value step-ups relating to
Acquisitions

                

(l) non-cash expenses/income from contingent consideration fair value
adjustments related to the earn-outs paid in connection with Acquisitions
(including without limitation the Defiance Acquisition)

               (3)   Line (2)(a) plus Line (2)(b) plus Line (2)(c) plus Line
(2)(d) plus Line (2)(e) plus Line (2)(f) plus Line (2)(g) plus Line (2)(h) plus
Line (2)(i) plus Line (2)(j) plus/minus Line (2)(k) plus/minus Line 2(l)      
         (4)   Totals (Line (1) plus Line (3))               